Citation Nr: 0800260	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to an initial disability evaluation greater 
than 40 percent for a low back disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.  

4.  Entitlement to an effective date earlier than November 2, 
1992, for the grant of service connection of the low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
January 1982.  

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2002 and March 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

During his June 2007 video conference hearing, the veteran 
testified that he was receiving supplemental income from the 
Social Security Administration (SSA) for his low back and 
heart disabilities.  He said that he would submit these SSA 
records for the Board's consideration, and his appeal was 
held in abeyance for 60 days to allow him this opportunity.  
In response, he submitted a record from the SSA listing the 
amount of benefits he was receiving.  He also waived his 
right to have the RO initially consider this additional 
evidence.  38 C.F.R. § 20.1304(c) (2007).  But he did not 
submit a copy of the SSA's favorable decision or any medical 
records the SSA considered in deciding his claim.

Since these additional records are potentially relevant to 
his appeal with VA, especially as they concern two of the 
conditions at issue, attempts must be made to obtain this 
additional evidence.  38 C.F.R. § 3.159(c)(2).  See also Lind 
v. Principi, 3 Vet. App. 493, 494 (1992) and Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997).

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
veteran has not been provided this required Dingess notice 
concerning the disability rating and effective date elements 
of his claims, and this also needs to be corrected before 
deciding his appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered 
concerning his low back and heart 
disorder claims.  The efforts to obtain 
these records should be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then also 
document this in the file and notify the 
veteran accordingly.



2.  Also send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

